 

 

 

Exhibit 10.11

 

 

(ACCENTURE LOGO) [c58383001.jpg]

Accenture LLP

 

300 Campus Drive

Florham Park, NJ 07932

 

www.accenture.com

March 5, 2009

John H. Sullivan
Senior Vice President
XL Global Services
100 Constitution Plaza
Hartford, CT 06103

          RE: Early Termination of XL-Accenture OT Programme

Dear John,

          This Letter Agreement is to confirm the understanding between
Accenture LLP (“Accenture”) and XL Global Services, Inc. (“XL”) relating to XL’s
intent to terminate for convenience in full the parties’ Operational
Transformation Agreement (“OT Agreement”), dated May 6, 2008. Accenture provided
XL with certain services (the “OT Programme”) under the OT Agreement. In
consideration of the covenants and respective release of claims set forth in
this letter, the parties agree as follows:

 

 

(1)

The OT Agreement will terminate effective May 6, 2009 (the “Effective Date of
Termination”). However, the Parties further agree that they intend to negotiate
a new agreement to cover future claims work (“Claims Project Agreement”).
Notwithstanding the Effective Date of Termination, Section 35.4 of the OT
Agreement or any reference to Capacity Services, Risk/Reward or any other
Accenture revenue enhancement provisions, the OT Agreement will continue in full
force and effect to cover the Claims Workstream as set out in the existing OT
Agreement, as may be amended from time to time by agreement of the parties,
until the Claims Project Agreement is completed between the Parties. The
termination date of the OT Agreement as it relates to the Claims Workstream will
be the date on which the Claims Project Agreement is executed between the
Parties or the Effective Date of Termination, whichever is earlier. Until the
Claims Project Agreement is executed, XL shall continue to pay for Claims
Workstream services in accordance with the terms of the OT Agreement. In the
event both Parties are unable to successfully negotiate a Claims Project
Agreement prior to the effective date of termination of the OT Agreement, XL
may, in its sole discretion, with respect to the Claims Workstream, elect not to
continue to purchase products and services from Accenture without further
obligation and penalty, however, this shall not alter XL’s obligations as set
forth in paragraph (5) of this Letter Agreement. In the event XL elects not to
procure future products and services from Accenture, XL agrees to pay for all
outstanding charges owed to Accenture for services rendered, received and
accepted by XL.

1

--------------------------------------------------------------------------------



 

 

(ACCENTURE LOGO) [c58383001.jpg]

Accenture LLP

 

300 Campus Drive

Florham Park, NJ 07932

 

www.accenture.com


 

 

 

(2)

In accordance with Section 35.2 of the OT Agreement and Section 6 of Schedule 3
of the OT Agreement, XL will pay to Accenture Termination Compensation in the
amount of Two Million, Five Hundred Thousand Dollars ($2,500,000.00).

 

 

 

(3)

In accordance with Section 35.1 of the OT Agreement, XL agrees to pay to
Accenture upon receipt of its invoice all outstanding fees and expenses due for
Services rendered up to and including the Effective Date of Termination. For
work performed by Accenture for the non-Claims Workstreams in the first quarter
of 2009 that has not been previously invoiced by Accenture and paid by XL, XL
will pay an amount not greater than Two Million, Nine Hundred Thousand Dollars
($2,900,000.00). If the invoice reconciliation process as described in Schedule
3, Section 10 of the OT Agreement, results in an actual fee greater than this
amount, XL will only be required to pay $2.9 million. If the reconciliation
process results in a lower figure, XL will pay the lower figure that results
from the reconciliation. The fees and expenses for the non-Claims Workstreams as
described in this paragraph will be invoiced according to the usual invoicing
and reconciliation process described in Schedule 3 of the OT Agreement.

 

 

 

(4)

In accordance with Section 35.1.1 of the OT Agreement, XL will pay to Accenture
an amount equal to One Hundred Twenty Thousand Dollars ($120,000.00) for the
mutually agreed unrecovered costs incurred by Accenture under the OT Programme.

 

 

 

(5)

In accordance with the terms of the OT Agreement (Section 34.4), XL may not
terminate the OT Agreement in part at any time, nor may XL terminate the OT
Agreement prior to May 6, 2009. XL no longer has the same business need for the
services provided by the workstreams noted in paragraph (10), and has therefore
requested that Accenture stop work on these workstreams on short notice. In
consideration for Accenture granting XL’s request to terminate these workstreams
prior to the Effective Date of Termination, XL will further pay to Accenture in
addition to the other fees listed in this Letter Agreement, an amount equal to
Two Million Dollars ($2,000,000.00) in compensation for work on the OT Programme
that XL has requested to stop prematurely (“In-Flight WPDRs”). The Parties agree
to this fee for In-Flight WPDRs.

 

 

 

(6)

The Parties further agree to the following:

 

 

 

a.

The terms and conditions for the Claims Project Agreement shall be negotiated
using the OT Agreement as a starting point. XL is under no obligation to accept
the terms and conditions within the OT Agreement as both Parties agree there has
been a significant change in project scope. The sole intent of using the OT
Agreement as a starting point is to facilitate discussions between the Parties
in an effort to reach agreement in the most expedient and cost effective manner
possible to address the contract needs for the Claims Workstream;

 

 

 

 

b.

Any consulting work within the Accenture practice area required by XL Insurance
(“XLI”) in the next twelve (12) months from the date this Letter Agreement is
signed shall be sole sourced to Accenture. This may include, but is not limited
to business

2

--------------------------------------------------------------------------------



 

 

(ACCENTURE LOGO) [c58383001.jpg]

Accenture LLP

 

300 Campus Drive

Florham Park, NJ 07932

 

www.accenture.com


 

 

 

 

 

strategy, organization, business change, operating model, capability assessment,
sourcing strategy, IT strategy, IT transformation, and/or other CxO level
advice. Tax advice, legal advice, and actuarial advice is specifically excluded.
Systems build work is also excluded from this agreement; although Accenture
would be pleased to work with XL in that space should the opportunity arise.
Accenture and XL may mutually agree that Accenture does not have the
capabilities for a specific requirement from XL; in those instances the Parties
may mutually agree that such consulting work will not be sourced to Accenture;

 

 

 

 

c.

Any work provided under this paragraph will utilize the appropriate rates
contained in the OT Agreement (adjusted for indexation and exchange rates) for
the appropriate geography. These documented rates will survive the effective
date of termination of the OT Agreement for twelve (12) months following the
date of this Letter Agreement; and

 

 

 

 

d.

XL agrees to give Accenture the opportunity to bid on all outsourcing work
required by XLI, and will make commercially reasonable efforts for the same with
regard to XL Capital, Ltd for the next twenty-four (24) months from the date
this Letter Agreement is signed.

 

 

 

(7)

In accordance with Section 5.2 and Schedule 4 of the OT Agreement, XL contracted
with Accenture for the provision of a minimum volume of certain Capacity
Services. XL wishes to honor its obligation to use a minimum volume of Capacity
Services, and both parties recognize that XL currently does not have a business
need for the type of services originally planned. Therefore, XL agrees to pay
Accenture Eight Hundred Thousand Dollars ($800,000.00) in consideration for
Accenture waiving XL’s Capacity Services obligations (the “Capacity Services
Payment”). In consideration for this Capacity Services Payment, Accenture will
provide to XL a credit note in the amount of the Capacity Services Payment
(“Consulting Credit Note”) for offset against future consulting services to be
performed by Accenture. For the avoidance of doubt, no application maintenance,
support services, or outsourcing services may be procured under this Consulting
Credit Note. The following conditions shall apply to the issuance and use of
this Consulting Credit Note:

 

 

 

 

a.

The Consulting Credit Note is a total credit amount in U.S. dollars to be used
for Accenture consulting services in the next twelve (12) months from the date
this Letter Agreement is signed as detailed above, and is not tied to a certain
number of mandays;

 

 

 

 

b.

Expenses are in addition to and are not included in the Consulting Credit Note
and will be invoiced separately when incurred;

 

 

 

 

c.

The Consulting Credit Note may not be used for work covered by the Claims
Project Agreement or the existing OT Agreement;

 

 

 

 

d.

The Consulting Credit Note will only be applied to work actually performed by
Accenture, i.e. it will be a credit to XL from Accenture, to offset amounts that
would have been payable for services rendered. Under no circumstances shall any
money be paid by Accenture to XL as a result of the Consulting Credit Note.

3

--------------------------------------------------------------------------------



 

 

(ACCENTURE LOGO) [c58383001.jpg]

Accenture LLP

 

300 Campus Drive

Florham Park, NJ 07932

 

www.accenture.com


 

 

 

 

e.

Services provided under the Consulting Credit Note will be utilized based on the
Business Change Rate contained in the OT Agreement (adjusted for indexation and
exchange rates) for the appropriate geography and these documented rates will
survive the effective date of termination of the OT Agreement; and

 

 

 

 

f.

Accenture will invoice for the full amount of the Capacity Services Payment in
conjunction with and in addition to the Termination Compensation.

 

 

 

 

The areas from which XL may choose to retain Accenture’s services in its use of
the Consulting Credit Note may be drawn from Accenture’s consulting practice
area, which subject to the other terms of this Letter Agreement may include, but
is not limited to business strategy, organization, business change, operating
model, capability assessment, sourcing strategy, IT strategy, IT transformation,
and/or other CxO level advice. Tax advice, legal advice, and actuarial advice is
specifically excluded. Systems build work is also excluded from this agreement;
although Accenture would be pleased to work with XL in that space should the
opportunity arise.

 

 

(8)

The Termination Compensation and all other termination-related fees referenced
in paragraphs two, four, five, and six herein (the “Termination Fees”), not
including fees associated with the Claims Workstream or the non-Claims
Workstreams as described in paragraph (3), will be invoiced in total in a single
invoice, which will be issued by March 4, 2009. The total invoice amount for the
Termination Fees shall be Five Million, Four Hundred Twenty Thousand Dollars
($5,420,000.00), and will be payable in accordance with the terms of the OT
Agreement, forty-five (45) days from the invoice date.

 

 

 

(9)

Schedule 3, Annex 6 of the OT Agreement describes the Risk/Reward Mechanism
agreed by the Parties, and provides that if the OT Programme is terminated for
any reason, the final Measurement Period for Risk/Reward will end on the
expiration of the relevant notice period, and any outstanding payments for prior
Measurement Periods will be honored (Schedule 3, Annex 6, Section 12). XL and
Accenture agree Risk/Reward will be measured for the 2008 Measurement Period as
described in Schedule 3, Annex 6, and if a payment is due to Accenture, such
payment will be honored by XL notwithstanding the termination of the OT
Agreement.

 

 

 

(10)

The Parties hereby agree that the following workstreams are closed down
effective January 31, 2009, and Accenture has no further obligations with
respect to them: US Underwriting and Policy Administration, Accounting Services,
Core IT, Programme Management. Further, the Enterprise Performance Management
and Management Information workstream will not commence as planned.

 

 

 

(11)

XL acknowledges and agrees that all Services performed and Deliverables that XL
has requested or that Accenture has provided under the OT Programme have been
successfully delivered by Accenture and documented in WPCRs. With regards to the
Claims Workstream WPDRs that were completed under the OT Agreement, XL
acknowledges and

4

--------------------------------------------------------------------------------



 

 

(ACCENTURE LOGO) [c58383001.jpg]

Accenture LLP

 

300 Campus Drive

Florham Park, NJ 07932

 

www.accenture.com


 

 

 

agrees that all Services performed and Deliverables that XL has requested or
that Accenture has provided under the OT Programme have been successfully
delivered by Accenture (in addition to XL acknowledging the foregoing by signing
this Letter Agreement, the parties shall also document it in WPCRs). With the
exception of the uncompleted Claims Deliverables, acceptance of which will be
subject to the agreed upon terms and conditions of the OT Agreement (other than
to the extent modified by the Claims Project Agreement), XL accepts all of the
Services and Deliverables, and hereby releases and discharges Accenture, its
partners, agents, and employees of and from all liabilities, obligations,
claims, and demands whatsoever, arising from or under all work performed as part
of the OT Programme.

 

 

(12)

The Parties agree, subject to paragraph (1) of this Letter Agreement, that the
terms of the OT Agreement shall govern all work performed by Accenture in
relation to the OT Programme for XL up to the Effective Date of Termination,
which shall include any extension of the OT Agreement as it regards the Claims
Workstream. Any variation from the terms of the OT Agreement as to the Claims
Workstream must be mutually agreed between the Parties and will be subject to a
Change Notice pursuant to the Change Control Process outlined in Schedule 7 of
the OT Agreement.

 

 

(13)

Each Party shall be responsible for the payment of taxes in connection with this
Letter Agreement in accordance with the OT Agreement.

 

 

(14)

Accenture and XL agree that the terms of Section 27, Confidentiality and Data
Protection, of the OT Agreement will continue to apply between the parties as
this provision will survive the expiration or termination of the OT Agreement.

 

 

(15)

Accenture and XL agree not to disclose the existence or terms of this Letter
Agreement and any and all agreements, negotiations, or discussions relating to
this Letter Agreement or the amount of consideration in support hereof, directly
or indirectly, to any third party, except as such disclosures may be required by
law, to their respective accountants or attorneys, without the express written
consent of the other party.

 

 

(16)

All capitalized terms herein shall have the meaning given to them in the OT
Agreement unless otherwise specified. In the event of a conflict between this
Letter Agreement and the terms of the OT Agreement, this Letter Agreement shall
take precedence to the extent of the conflict. Other than as expressly stated in
this Letter Agreement, the Parties further agree that neither party waives any
rights it has under the OT Agreement by agreeing to this Letter Agreement.

 

 

(17)

Each of the parties represents and warrants for itself that is authorized to
enter into this Letter Agreement and bind its respective entities to the terms
of the same. The Parties acknowledge that this Letter Agreement constitutes the
full and final agreement of the parties relating to the subject matter contained
herein. No other statements, promises, or

5

--------------------------------------------------------------------------------



 

 

(ACCENTURE LOGO) [c58383001.jpg]

Accenture LLP

 

300 Campus Drive

Florham Park, NJ 07932

 

www.accenture.com


 

 

 

representations have been made or relied upon by and among the parties. All
prior discussions and negotiations have been merged and integrated into, and are
superseded by this Letter Agreement. This Letter Agreement may only be modified
or amended in writing.


 

 

 

On behalf of XL Global Services, Inc.

 

 

 

By:

/s/ David Duclos

 

 

--------------------------------------------------------------------------------

 

Name:

David Duclos

 

Title:

Chief Executive, XL Insurance

 

 

 

 

By:

/s/ John H. Sullivan

 

 

--------------------------------------------------------------------------------

 

Name:

John H. Sullivan

 

Title:

Senior Vice President

 

 

 

 

On behalf of Accenture, LLP

 

 

 

By:

/s/ John Cusano

 

 

--------------------------------------------------------------------------------

Name:

John Cusano

 

Title:

Managing Partner North American Insurance

6

--------------------------------------------------------------------------------